Order, Supreme Court, New York County (Ira Gammerman, J.), entered April 27, 1994, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
Defendant’s rescission of its oral agreement to pay severance compensation to plaintiff was justified. The plaintiff purposefully exploited defendant’s good will and sympathy through false representations that she wanted to use the money to subsidize a period of rest and absence from career activities. She also concealed the fact, when offered the money, that she had already started working at a new, full-time, career-track job at another magazine, knowing that defendant would not have made the offer had it known of this other employment (cf., Post v Xerox Corp., 163 AD2d 908). Concur — Rosenberger, J. P., Asch, Williams and Mazzarelli, JJ.